Blackburn, Presiding Judge.
In Fox v. State, 235 Ga. App. 714 (509 SE2d 75) (1998), we affirmed the trial court’s denial of Fox’s motion to suppress evidence *858found in a search of his residence. In Fox v. State, 272 Ga. 163 (527 SE2d 847) (2000), the Supreme Court reversed our decision. Accordingly, the decision of this Court is vacated, and the decision of the Supreme Court is made the decision of this Court. The judgment is reversed.
Decided May 10, 2000.
John A. Nuckolls, for appellant.
Garry T. Moss, District Attorney, Cecelia Harris, Assistant District Attorney, for appellee.

Judgment reversed.


Eldridge, J., and McMurray, Senior Appellate Judge, concur.